Citation Nr: 1717376	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  16-37 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence, related to the Veteran's hearing disabilities, has been received to reopen a previously denied service connection claim for bilateral hearing loss.

2. Whether new and material evidence, related to the Veteran's hearing disabilities, has been received to reopen a previously denied service connection claim for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from April 1958 to June 1966 and served in the Vietnam War era. He was awarded the Vietnam Service Medal and the National Defense Service Medal.

The matter come before the Board of Veterans' Appeals (Board) on appeal from a December 2014 decision issued by the Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied reopening service connection for the Veteran's bilateral hearing loss and tinnitus claims. 

The Veteran testified via teleconference before the undersigned Veterans Law Judge in October 2016. A transcript of their testimony has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The January 2008 rating decision which denied service connection for bilateral hearing loss is final; but, evidence received since this rating decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

2. The January 2008 rating decision which denied service connection for tinnitus is final; but, evidence received since this rating decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

3. The Veteran's bilateral hearing loss was not shown to have manifested during active military service and the current disability is not etiologically related to such service.

4. Resolving all doubt in his favor, the Veteran's tinnitus disability is etiologically related to in-service acoustic trauma he experienced while serving as a radar repair technician.


CONCLUSIONS OF LAW

1. The January 2008 rating decision denying service connection for bilateral hearing loss is final, but new and material evidence has been received to reopen the bilateral hearing loss claim. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016).

2. The January 2008 rating decision denying service connection for tinnitus is final, but new and material evidence has been received to reopen the tinnitus claim. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016).

3. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

4. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Board must consider whether new and material evidence was received sufficient to reopen the claims in order to establish the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened. 38 U.S.C.A. §§ 7104 (b), 7105(c). An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed. 38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decision-makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible. Justus v. Principi, 3 Vet. App. 510 (1992).

In the present case, the Veteran's claims for service connection were denied in a January 2008 rating decision, which found that the Veteran had diagnoses for bilateral hearing loss and tinnitus; but, found that the evidence did not establish a nexus for either condition as no hazardous noise exposure was noted in service. Since that rating decision, additional evidence has been associated with the claims file.

In his August 2016 VA Form 9, the Veteran reported that he was assigned to the 1st Battalion, 7th Artillery in the Republic of Vietnam. He cited a VA Fast letter 10-35, which stated that radar repair has a moderate chance of developing hearing loss. The Veteran noted the VA Fast letter10-35 to indicate that the MOS of radar control and repair was categorized as a Canon Fire Direction Specialist during Vietnam. The Board notes that while "radar technician" is not specifically indicated as an MOS where noise exposure is likely, the MOS title of Canon Fire Direction Specialist is considered to have a high probability of noise exposure.

In October 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge. The Veteran's representative contended that the Veteran was exposed to "high frequency acoustic trauma" as part of his military occupational specialty (MOS) as a radar operator. The representative explained that the Veteran was actually attached to field artillery as part of his MOS. Specifically, the Veteran was required to perform "fire control" on the six 105 type, three 155 type, and one 175 type Howitzer cannons. Additionally, the Veteran's representative clarified that during the Veteran's 2005 VA examination, the Veteran reported an onset of tinnitus at "5 to 10 years ago," which would equate to an onset for tinnitus at approximately in the mid to late 90's. After conferring with the Veteran, his representative contends that the Veteran has actually experienced tinnitus since separation from service; but, that he has just "lived with it" since then. Specifically, the Veteran described hearing "a little high pitched whistle sometimes in the sound ... it gets to where it's just a steady ringing in the ears." He also reported having difficulty hearing people during conversations because of the ringing.

In August 2016, the Veteran was afforded a private audiology examination. He was diagnosed with tinnitus, other abnormal auditory perception, noise-induced hearing loss of inner ear, sensorimotor hearing loss, and presbycusis.

This evidence is new, as it was not part of the record at the time of the prior denial of the claim. It is also material, as it related to the previously unestablished element of whether the Veteran was likely exposed to acoustic trauma as a result of his responsibilities as a radar technician in service. When viewed with the previous evidence of record, this new evidence is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim. As such, new and material evidence has been received, and reopening the claim is warranted.

II.	Service Connection

A.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B.  Presumptive Service Connection

Presumptive service connection may be granted for "chronic diseases" if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation.  38 C.F.R. § 3.307(a)(3).  Sensorineural hearing loss and tinnitus are categorized as a chronic "organic disease of the nervous system."  38 U.S.C.A. § 1101; 38 C.F.R. § 3.309 (a).  If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).

When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id. at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also confirms the existence of the chronic disease while in service or during a presumptive period).  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

Bilateral Hearing Loss

With respect to element (1), a current disability, the Veteran has a current diagnosis of bilateral hearing loss. 

The Veteran was seen for a VA audiology examination in October 2007. The Veteran's pure tone thresholds, in decibels, converted to standards set by the American National Standards Institute (ISO-ANSI), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
45
LEFT
10
10
25
35
50

These results indicate that the Veteran has a disability due to impaired hearing as per §3.385. The Veteran exhibits an auditory threshold of greater than 40 decibels at the 4000 Hertz frequency in both the right and left ears.

In August 2016, the Veteran was afforded a private audiology examination. He was diagnosed with sensorimotor hearing loss. He reported being exposed to loud noise during his military service. After discharge, he described working for a printing facility and operating lawn equipment. The results indicated that the Veteran experienced a puretone threshold average of 28 dB with 87 percent recognition in the right ear and 27dB with 47 percent recognition in the left ear. Frequency in Hertz for puretone threshold average was measured; however, the audiologist did not specifically list the numerical value for hearing ability at each frequency range. While the results of the audiology examination are graphed in a chart format, the exact value at each frequency is difficult for the Board to interpret. However, the Board recognizes that the audiology results and the examiner's diagnosis establish that the Veteran exhibited a bilateral hearing loss disability at his August 2016 examination.

Therefore, element (1), a current disability, bilateral hearing loss, has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran reports that he has suffered acoustic trauma in service as part of his MOS.

In his November 2016 private audiology examination, the Veteran reported being exposed to loud noise during his military service. After discharge, the Veteran worked for a printing facility and operated lawn equipment; but, claimed that he wore ear protection while performing these tasks. The examiner did not provide an etiology opinion on the Veteran's auditory conditions.

In October 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge. The Veteran reported that he was exposed to "high frequency acoustic trauma" as part of his military occupational specialty (MOS) as a radar operator. As part of his MOS, the Veteran was required to perform "fire control" on the six 105 type, three 155 type, and one 175 type Howitzer cannons. In his August 2016 VA Form 9, the Veteran reported that he was assigned to the 1st Battalion, 7th Artillery in the Republic of Vietnam. He cited a VA Fast letter 10-35, which stated that radar repair has a moderate chance of developing hearing loss. The Veteran noted the VA Fast letter10-35 to indicate that the MOS of radar control and repair was categorized as a Canon Fire Direction Specialist during Vietnam. The Board notes that while "radar technician" is not specifically indicated as an MOS where noise exposure is likely, the MOS title of Canon Fire Direction Specialist is considered to have a high probability of noise exposure.

The Board notes that the Veteran was awarded the Vietnam Service Medal and the National Defense Service Medal. Giving the Veteran the benefit of doubt, the Board finds that as a radar technician in Vietnam, it is likely that the Veteran was exposed to acoustic trauma in performance of his duties. The Board relies on the Veteran's statements regarding his military service and the VA's acknowledgement of specific MOS's and their probability of exposure to hazardous noise in order to make its determination.

Therefore, element (2), in-service incurrence or aggravation of the claimed in-service injury, bilateral hearing loss, has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's bilateral hearing loss is etiologically related to service.

In November 2007, the examiner opined that the Veteran's hearing loss is not related to military noise exposure. Rather, the Veteran's occupation in a printing press after separation was considered to be the more likely cause for his hearing loss.

The Board finds the Veteran is certainly permitted to report his perceptions of decreased hearing acuity. It is certainly plausible that he has experienced hearing loss since his June 1966 separation. However, even if the Board were to grant the Veteran the benefit of doubt that the quality, onset, and duration his hearing loss as he describes, the record still lacks the necessary etiological opinion to establish the nexus component of the service connection claim. While the Veteran is competent to report that he experienced hearing loss in-service, he lacks the necessary education, training, and experience to offer a medical diagnosis for his claimed conditions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Furthermore, the Board may not make medical determination without relying on independent medical evidence. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Here, the Board acknowledges that the Veteran does experience hearing loss and has had a consistent history of reporting his symptoms since 2007. However, the Board may not render its own etiology opinion without relying on medical evidence in the record. Also, there is no indication of complaints of hearing loss in service and the Veteran's hearing loss did not manifest to a compensable degree within the presumptive period.  The Veteran had VA examinations performed in April 1958 for entrance evaluation, July 1960, March 1964, and in June 1966 for separation evaluation.  The results indicate that the Veteran did not have a hearing disability on separation for VA purposes on any of these examinations.  38 C.F.R. § 3.385 (2015). The Veteran is not competent to provide an etiology opinion on whether his current hearing loss is manifested in service or within the presumptive period.  The diagnosis of hearing loss involves the analysis of audiometric data obtained from a hearing exam, which requires specialized knowledge and expertise of a trained medical professional.  The Veteran did not have hearing loss that was noted or chronic in nature in service was not diagnosed with bilateral hearing loss until 2007. Further, there is an indication that the Veteran was exposed to acoustic trauma post separation. The Veteran worked for a printing company for over thirty years. There is some inconsistency on whether the Veteran wore protective ear equipment while exposed to noise after service. In October 2007, the examiner endorsed that the Veteran did not wear protective equipment during occupational and recreational noise exposure; however, the Veteran testified that he was required to wear protective acoustic equipment six months after starting employment. Based on review of the evidence, there is no etiology opinion that establishes that the Veteran's bilateral hearing loss is related to service.

Therefore, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury, bilateral hearing loss, has not been met. Consequently, the preponderance of the competent, credible, and probative evidence weighs against finding that presumptive service connection is warranted.

Tinnitus

With respect to element (1), a current disability, the Veteran has a current diagnosis of tinnitus.

In October 2007, the Veteran was afforded a VA audiology examination. He was diagnosed with tinnitus. The Veteran reported that he had begun hearing a constant high-pitched ringing in both years about seven to ten years ago (i.e. late 1990's).

In November 2016, the Veteran was afforded a private audiology examination. He was diagnosed with tinnitus; however, he did not provide an etiology opinion on the Veteran's auditory conditions.

Therefore, element (1), a current disability, tinnitus, has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran reports that he was exposed to acoustic trauma in service.

In October 2016, the Veteran testified that he has experienced tinnitus since separation. He contends that he experienced acoustic trauma due to his MOS as a radar technician due to his exposure to numerous Howitzer cannons.

The Board notes that the Veteran was awarded the Vietnam Service Medal and the National Defense Service Medal. Giving the Veteran the benefit of doubt, the Board finds that as a radar technician in Vietnam, it is likely that the Veteran was exposed to acoustic trauma in performance of his duties. The Board relies on the Veteran's statements regarding his military service and the VA's acknowledgement of specific MOS's and their probability of exposure to hazardous noise in order to make its determination.

The Board finds that the Veteran is competent to report his experience of tinnitus since service. Charles v. Principi, 16 Vet. App 370, 374 (2002) (finding a Veteran competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation"); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (tinnitus as a symptom of Meniere's disease). The Board notes that the Veteran has been relatively consistent in his statements describing his hearing symptoms over the years. Further, he testified before the Board that he has experienced ringing in his ears since service. 

Therefore, element (2), in-service incurrence or aggravation of the claimed in-service injury, tinnitus, has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs in favor of finding that the Veteran's tinnitus is etiologically related to service.

In October 2007, the Veteran was afforded a VA audiology examination. He was diagnosed with tinnitus. The Veteran reported that he had begun hearing a constant high-pitched ringing in both years about seven to ten years ago (i.e. late 1990's). The examiner concluded that the Veteran's tinnitus was less likely than not related to his military service and more likely attributable to occupational noise exposure from lawn and printing equipment.

In October 2016, the Veteran testified that he has heard ringing in his ears since service. He states that he has heard these sounds since he was exposed to Howitzer cannons as part of his MOS in Vietnam.


Tinnitus is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b), 3.307, and 3.309 apply to the claim for service connection for bilateral tinnitus. 

In the present case, the Board gives the benefit of the doubt to the Veteran that he has experienced tinnitus since service. While the VA examiner opined that the Veteran's tinnitus likely resulted from occupational noise exposure, the Board finds the Veteran's contention credible and the evidence to at least be in equipoise that tinnitus began in service or within the presumptive period.

Therefore, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury, tinnitus, has been met.

III.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). Here, the Veteran was provided with the relevant notice and information in a letter dated July 2007, prior to the initial adjudication of his service connection claims and received subsequent notice in reference to decisions denying the re-opening his service connection claims. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). The examiner must also explain the basis for an etiology opinion without resorting to speculation. See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

In the present case, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed bilateral hearing loss and tinnitus conditions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition. Additionally, the Board finds that the examinations that have been afforded the Veteran have been adequate and complied with the conditions specified under Nieves. The examiners based their findings on principles found within the field of audiology and provided etiology opinions that were based on these principles and made without speculation.


ORDER

The claim for service connection for bilateral hearing loss is reopened.

The claim for service connection for tinnitus is reopened.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


